Citation Nr: 9923078	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert H. McLean, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1989.  He died in July 1994.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) from a rating 
decision of June 1996 from the St. Petersburg, Florida, 
Regional Office (RO).  The two issues on appeal concern 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35.

A videoconference hearing conducted by a member of the Board 
in March 1999.


REMAND

The appellant contends, in essence, that the veteran's colon 
cancer was caused by either exposure to ionizing radiation 
when he went to Enewetak Atoll in the Marshall Islands as 
part of a clean-up effort in 1977, or from Agent Orange 
exposure while in Vietnam from December 1969 to December 
1970. 

At the time of his death, the veteran was service-connected 
for mild cortical deformity, left distal tibia, rated as 20 
percent disabling, post traumatic orchiodynia, right, 
exostosis, right fourth metatarsal bone, and mild 
subluxation, mid coccyx, each rated as noncompensable.  

Concerning the claimed relationship between the veteran's 
colon cancer and exposure to Agent Orange while serving in 
Vietnam, it is significant to note that a disease associated 
with exposure to certain herbicide agents, listed in 38 
C.F.R. § 3.309(e) (1998), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a) (1998).  Exposure to Agent 
Orange is presumed for a veteran who served in the Republic 
of Vietnam during the Vietnam era and who has a disease 
listed at 38 C.F.R. § 3.309(e) (1998).  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  The Vietnam era encompasses the 
period beginning on August 5, 1964 to May 7, 1975.  
38 U.S.C.A. § 101 (West 1991).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (1998).  The Board 
notes that metastatic colon carcinoma, from which the veteran 
died in July 1994, is not listed as one of the diseases 
associated with exposure to certain herbicide agents as set 
out in 38 C.F.R. § 3.309(e) (1998).

The Board also notes that an April 1996 letter received by VA 
from the Defense Nuclear Agency, Field Command, Office of 
Radiological Health, shows that a DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, concerning the 
veteran, was enclosed.  A review of the DD Form 1141 shows 
that the veteran, between August 18, 1977, and November 20, 
1977, while on duty at the Enewetak Atoll, was not exposed to 
ionizing radiation.  

The report of the veteran's service separation examination, 
dated in September 1989, is noted to include a notation of 
recent complaints of blood in stool, bright red in color, for 
a period of 2 to 3 months.

The report of VA examination afforded the veteran in December 
1989, shortly after his service separation, shows that he 
gave a history of having problems with hemorrhoids and slight 
bleeding.  

The record shows that the veteran was initially diagnosed 
with cancer of the colon in December 1992.  An operative 
report, dated in December 1992, shows a preoperative 
diagnosis of diarrhea and rectal bleeding.  The report showed 
that following colonoscopy, polypectomy, and biopsy, 
carcinoma of the colon was diagnosed.  

The veteran's death certificate shows that he died in July 
1994, and that the immediate cause of his death was 
metastatic colon carcinoma.  It also noted that the 
approximate onset between the onset of the cancer and the 
veteran's death was 19 months, and that an autopsy was not 
performed.  

Also of record are letters submitted from private physicians.  
A letter dated in August 1994, and submitted from Dr. 
Diavolitsis, stated that he first saw the veteran for 
complaints of rectal bleeding, diarrhea, and lower abdominal 
discomfort, for which the veteran claimed to have had 
experienced for approximately six months, in December 1992.  
He added that he felt that the colon polyp which became colon 
cancer probably stated 3 to 8 years prior to the December 
1992.  He added that it was his opinion that the veteran's 
major risk factor was a family history of colon cancer in 
that his father had had colon cancer.  

A letter dated in May 1997, and submitted from Dr. Brient, 
indicated, in response to the appellant's attorney's query as 
to whether it was possible that the veteran had colon cancer 
prior to September 15, 1989, that it was possible that he did 
have colon cancer three years and three months before Dr. 
Brient operated on him (see operative report, dated December 
16, 1992), since the cancer was very far advanced.  However, 
the physician also noted that it was also possible that the 
cancer arose after the veteran's service discharge.  

A letter dated in July 1997 from Dr. Aplin, indicates that at 
the time of the veteran's initial cancer diagnosis in 
December 1992, he had extensive and widespread cancer 
accompanied with extensive involvement of the liver and a 
large primary lesion.  Dr. Aplin indicated that she would 
suspect that the tumor was present in some form at least 2 to 
4 years prior to the diagnosis of the bowel obstruction and 
metastases, which would suggest that the cancer existed prior 
to September 15, 1989.  However, she added, there was no 
definite way of demonstrating this.

In light of this evidence, an opinion as to the etiology of 
the veteran's colon cancer from a VA cancer specialist would 
be beneficial in the adjudication of the matters currently on 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies any VA, military and private 
medical records not previously submitted.  
The RO should notify the appellant that 
she may submit additional evidence, to 
include medical records, in support of 
her claims.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  Thereafter, it is requested that the 
veteran's claims folder be reviewed by an 
oncologist in order to render opinions as 
to the following:  

a)  Whether it is as likely as not 
that the disabilities which caused 
or contributed significantly to the 
veteran's death were related to his 
period of service, particularly the 
above-mentioned complaints of 
inservice rectal bleeding or 
manifested within one year following 
his retirement?

b)  If no, whether it is as least 
likely as not the service-connected 
mild cortical deformity, left distal 
tibia, post traumatic orchiodynia, 
right, exostosis, right fourth 
metatarsal bone, and/or mild 
subluxation, mid coccyx contributed 
substantially or materially to cause 
the veteran's death?

The oncologist should be requested to, in 
the course of reviewing the veteran's 
claims folder, note and provide comment 
regarding the private medical 
statements/opinions submitted from Dr. 
Diavolitsis (August 1994), Dr. Brient 
(May 1997), and Dr. Aplin (July 1997).  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues in 
appellate status.

If the benefits sought are not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless she is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


